PER CURIAM.
In an earlier case involving the parties this court decided that a corporation which purchases a new motor vehicle is a consumer and entitled to the protection of Florida’s Lemon Law, the Florida Motor Vehicle Warranty Enforcement Act, chapter 681, Florida Statutes (1983). Results Real Estate, Inc. v. Lazy Days R.V. Center, Inc., 505 So.2d 587 (Fla. 2d DCA 1987). This court reinstated Results Real Estate’s complaint against the appellees based on the Lemon Law.
After the trial court had ruled against it in the earlier case, Results Real Estate filed a second complaint against the appel-lees advancing other theories for recovery of damages. The trial court granted summary judgments in favor of the appellees ruling that the dismissal with prejudice of Results Real Estate’s first complaint was res judicata as to their second complaint. Results Real Estate appealed from the summary judgments.
In view of this court’s reversal of the trial court’s dismissal of Results Real Estate’s first complaint, its present action on the second complaint is no longer barred. Therefore, we reverse the decision of the trial court and remand this case for reinstatement of Results Real Estate’s second complaint, and for further proceedings in accordance with this and the earlier opinion.
Reversed and remanded.
DANAHY, C.J., and RYDER and FRANK, JJ., concur.